     Case 2:16-cv-00389-MCE-KJN Document 97 Filed 04/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSEPH BIVINS,                                     No. 2:16-cv-00389 MCE KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    DR. JEU, e al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 14, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within thirty days. Following multiple extensions

23   of time, plaintiff was granted sixty days from January 11, 2021, in which to file objections. That

24   time has passed, and neither party has filed objections to the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28          1. The findings and recommendations filed April 14, 2020, are adopted in full;
                                                         1
     Case 2:16-cv-00389-MCE-KJN Document 97 Filed 04/01/21 Page 2 of 2


 1         2. Defendant’s motion for summary judgment (ECF No. 71) is granted; and
 2         3. This action is terminated.
 3         IT IS SO ORDERED.
 4   Dated: March 31, 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                  2
